iVAbf-nH* l


                                                               201M NOV 17 AH 8:1*7

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

In the Matter of the Marriage of          No. 68541-4-


JOHNNY CLARK,

             Petitioner,

      and


BRENDA CLARK,                             UNPUBLISHED OPINION


             Respondent.                  FILED: November 17, 2014


      Verellen, J. — Johnny Clark appeals a dissolution decree, parenting plan, and

order of child support. Because his arguments on appeal are both procedurally and

substantively flawed, we affirm.

                                          FACTS

      The parties married in 2007 and divorced in 2012. They have two children,

Johnny and Marley. Both parents have children from other relationships.

       In February, 2012, the parties represented themselves during a four-day trial. The

court ultimately entered a decree of dissolution, a parenting plan, and an order of child

support. The parenting plan provides that the children will generally reside with Brenda

during the week and with Johnny according to a schedule. The child support order states

that Johnny's monthly net income is $4,742.04 and Brenda's is $2,502.00. The order

requires Johnny to pay a standard calculation transfer payment of $1,026.45 per month.
No. 68541-4-1/2


The order states that no deviation was requested. The court ordered Johnny to pay

Brenda $2,713 in attorney's fees and costs.

       Johnny, appearing pro se, appeals. Brenda also appears pro se but elected not to

file a responsive brief.

                                        DECISION


       The law does not distinguish between litigants who choose to proceed pro se and

those who seek assistance of counsel.1 Both must comply with applicable procedural

rules, and failure to do so may preclude review.2 We generally will not consider

arguments that are unsupported by pertinent authority, references to the record, or

meaningful analysis.3

       Clark has failed to comply with most of these requirements. His brief contains

limited citations to authority and the record and little, ifany, meaningful analysis. Under

the authorities cited above, these deficiencies are fatal. Nevertheless, to the extent

possible, we have considered the essence of his claims and conclude they lack merit.

       Clark contends the court erred in calculating his child support obligation because it

used the two-child table rather than the four-child table in RCW 26.19.020. The result, he

concludes, was a deviation from the presumptive child support amount without any



       1 In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993).
       2 jdj State v. Marintorres. 93 Wn. App. 442, 452, 969 P.2d 501 (1999).
       3 Cowiche Canyon Conservancy v. Boslev. 118 Wn.2d 801, 809, 828 P.2d 549
(1992) (arguments not supported by authority); State v. Elliott, 114 Wn.2d 6, 15, 785 P.2d
440 (1990) (insufficient argument); Saunders v. Lloyd's of London. 113 Wn.2d 330, 345,
779 P.2d 249 (1989) (issues unsupported by adequate argument and authority); State v.
Camarillo. 54 Wn. App. 821, 829, 776 P.2d 176 (1989) (no references to the record),
aff'd. 115Wn.2d60(1990); RAP 10.3(a): see also Storv v. Shelter Bay. 52 Wn. App. 334,
345, 760 P.2d 368 (1988) (appellant has the burden to provide a record sufficient to
review issues raised on appeal).
No. 68541-4-1/3


findings or reasons for doing so. The court used the correct table.

       Under RCW 26.19.011(1), the basic child support obligation is "determined from

the economic table based on the parties' combined income and the number of children

for whom support is owed." The "children" referred to in this statute are the children who

comprise the parties' family, not the parties' children from other relationships.4 Children

from the parties' other relationships are governed by RCW 26.19.075(1 )(e), which

permits the court to grant a downward deviation from the support schedule "when either

or both of the parents before the court have children from other relationships to whom the

parent owes a duty of support." Because the parties' family consisted of two children,

Marley and Johnny, the trial court properly used the two-child table to determine the basic

support obligation.

       Clark next contends the trial court violated RCW 26.19.0755 because it allegedly

set the support amount "without knowing what existing [support] orders were in place at

that time or the amount ordering the Father to pay on behalf of other children from

previous relationships."6 This claim is not supported by the record.

       Financial source documents before the trial court showed Clark's recent history of

child support payments to the mothers of his four children. The court stated that it

considered that "Mr. Clark has other obligations to other children as well."7 The court not


      4 RCW 26.19.075(1 )(e)(i) ("The child support schedule shall be applied to the
mother, father, and children of the family before the court.") (emphasis added); (ii)
("Children from other relationships shall not be counted in the number of children for
purposes of determining the basic support obligation and the standard calculation.").
       5 RCW 26.19.075 provides "Standards for deviation from the standard calculation."
As noted infra, the court's support order contains unchallenged findings that a deviation
was neither requested nor imposed.
       6 Appellant's Br. at 3.
       7 Clerk's Papers at 877.
No. 68541-4-1/4


only recognized those obligations but deliberately "did not include [Clark's] Army Reserve

income in its calculation of child support for Johnny Jr. and Marley" in order to account for

his obligation "to pay child support for two other children from prior relationships."8 The

record thus belies Clark's claim.


       Clark also contends "[t]he trial court erred when it did not enter written finding[s] of

fact based upon a request for child support deviation when entering the order of child

support."9 But Clark fails to point to anything in the record evidencing a request for a

deviation. Nor does he assign error to paragraphs 3.7 and 3.8 of the child support order,

which state, respectively, "The child support amount.. . does not deviate from the

standard calculation" and "[a] deviation was not requested."10

       Clark assigns error to the court's failure "to include parents' birthdays, religious

[h]olidays and other [s]pecial [occasions for residential time in the final order in conflict

with its oral ruling."11 This assignment of error need not be considered since it is not

supported by argument or authority.12 To the extent Clark claims a variance between the

court's oral and written decisions, we note that an oral ruling "has no final or binding

effect, unless formally incorporated into the findings, conclusions, and judgment."13

       Clark contends the child support order should be vacated because Brenda

allegedly did not provide information regarding the income of her new spouse as required


       8 Id. at 879.
       9Appellant's Br. at 3.
       10 Clerk's Papers at 530.
       11 Appellant's Br. at 3.
       12 RAP 10.3(a)(6); Raum v. City of Bellevue. 171 Wn. App. 124, 149, 286 P.3d 695
(2012).
       13 DGHI Enterprises v. Pacific Cities. Inc.. 137 Wn.2d 933, 944, 977 P.2d 1231
(1999).
No. 68541-4-1/5


by RCW 26.19.075(1). But the cited statute concerns standards for deviating from the
standard calculation and allows a court to consider a new spouse's income "if the parent
who is married to the new spouse ... is asking for a deviation based on any other
reason."14 Clark does not allege that Brenda requested a deviation and, as noted above,
the court's order expressly states that no deviation was requested. Clark also fails to

direct this court to any evidence in the record establishing that Brenda has a new spouse
living in her home or that the spouse has income.

       Finally, Clark assigns error to the court's award of attorney's fees to Brenda

"without determining the father's ability to pay."15 Again, he provides no argument or

authority supporting this assignment of error. Nor does it appear that he preserved this

issue for appeal by objecting to the imposition of fees below.16 Clark fails to demonstrate

an abuse of discretion.17

      Affirmed.




WE CONCUR:




      14 RCW 26.19.075(1 )(a)(i).
      15 Appellant's Br. at 3.
      16 RAP 2.5(a).
      17 An award of attorney's fees in a dissolution action rests in the sound discretion
of the trial court. Marriage of Monkowski. 17 Wn. App. 816, 818, 565 P.2d 1210(1977).